12 N.J. 465 (1953)
97 A.2d 437
GOTTHARD J. ZURCHER, TRADING AS GARAMOUNT MACHINE COMPANY, AND HARRY P. HALLER, AND PATERSON MACHINE CO., INC., A NEW JERSEY CORPORATION, PLAINTIFFS-RESPONDENTS,
v.
MODERN PLASTIC MACHINERY CORP., A CORPORATION OF THE STATE OF DELAWARE LICENSED TO DO BUSINESS IN THE STATE OF NEW JERSEY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 8, 1953.
Decided June 15, 1953.
Mr. Ervan F. Kushner argued the cause for the appellant (Messrs. Brenman and Susser, attorneys).
Mr. A. Leo Bohl and Mr. Forster W. Freeman, Jr., argued the cause for the respondents (Messrs. Freeman, Buttermore & Freeman, Mr. Peter Hofstra and Mr. John A. Masiello, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Bigelow in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  Justice HEHER  1.